Response to Amendment
This action is in response to Amendments made on 12/17/2021, in which: claims 1, 5, 17 are amended and claims 2-4, 6-16, 18-20 remain as filed originally.

Response to Arguments
Applicant’s arguments, see pages 1-3 of applicant remarks, filed 12/17/2022, with respect to claims 1-20 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102 and 103 rejections of Teo (EP 3090947) in view of Coak (US 2007/0194177) and Bertolini (US 2016/0011483) have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Riedel (US 10419667) does not teach or render obvious an aircraft with a fuselage, a first window porthole on a first side of the fuselage, the first window porthole having a first outer pane that is transparent, a second window porthole on a second side of the fuselage, the second window porthole having a second outer pane that is transparent, and more specifically, a first opaque plug in a facing relationship with the first outer pane, wherein the first opaque plug comprises a first aperture, which passes through the first opaque plug, and wherein the first opaque plug prevents light from passing from the first outer pane into the fuselage except through the first aperture and a second opaque plug in a facing relationship with the second outer pane, wherein the second opaque plug comprises a second aperture therethrough, and wherein the second opaque plug prevents light from passing from the second outer pane into the fuselage except through the second aperture. The prior art of Riedel discloses a similar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                                                                                                                                                                                            

/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642